DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2018-0070470, filed on 06/19/2018 in Korea.	

Information Disclosure Statement
The IDS filed on 11/17/2020; and 09/27/2021 have been considered and made of record.

Oath/Declaration
The oath/declaration filed on 11/17/2020 is acceptable.

Claim Objections
Claim 16 is objected to because of the following informalities:  In claim 16, line 16, “to exposed” should correct as – to expose --.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over O’brien [US 2013/0058063] in view of Kim et al. [US 2017/0141820].
Regarding claim 1, O’brien discloses an electronic device (figures 1-5) comprising:
a housing (110, figure 1) comprising a first plate (at least one support plate 230, figure 2) facing a first direction, a second plate (220, figure 2) facing a second direction opposite the first direction, and a space (214, figure 2) defined between the first plate and the second plate;
a first side member (112, figure 2) surrounding a portion of the space;
a second side member (110, figure 2) surrounding another portion of the space at one side of the first side member and configured to be movable toward the one side of the first side member (a housing member 110 is slidable to cooperate with a housing member 112, figure 2);
a flexible display (104, figure 2) exposed through the first plate, an exposed width of the flexible display being adjusted based on a movement of the second side member (the flexible display 104 disposed between the first and second side members 110 & 112, figure 2); and

wherein the second side member comprises a sliding cover surface (110, figure 2) disposed to face the one surface of the first side member (figure 2).
O’Brien disclose the claimed invention except for the first side member comprises multiple conductive portions disposed on one surface thereof and at least one first non- conductive portion disposed between the multiple conductive portions; a wireless communication circuit electrically connected to at least one of the multiple conductive portions and configured to transmit or receive RF signals, and wherein the sliding cover surface comprises at least one second non-conductive portion disposed on a portion facing the first non-conductive portion when the second side member overlaps the first side member most widely, and does not face the first non-conductive portion when the second side member overlaps the first side member most narrowly or does not overlap the first side member.
Kim et al., disclose an electronic device (figures 1-13) comprising a first housing member (810, figures 8A-8C) and a second housing member (820, figures 8A-8C), wherein the first housing member (810, figures 8A-8C) comprises multiple conductive portions (multiple conductive portions are divided at least one non-conductive portion 811/812 and/or 813, figures 8A-8C) disposed on one surface thereof and at least one first non-conductive portion (812, 813 and 811, figures 8A-8C, paragraph 0179) disposed between the multiple conductive portions; a wireless communication circuit (a RF module 229, figure 2; paragraph 0092) electrically connected to at least one of the multiple conductive portions (at least one antenna connected to a conductive portion 1413, figure 
	It would have been to one of ordinary skill in the art at the time the invention was made to set the first and second side members of O’Brien having a multiple conductive portions alternative with non-conductive portion, as suggested by Kim et al., for the purpose of providing extension antenna of the electronic device.
	It would have been to one of ordinary skill in the art at the time the invention was made to connect a RF module within the electronic device of O’Brien to at least one conductive portion being disposed on the first and second housing members of Kim et al., for the purpose of providing extension antenna onto the housing of the electronic device.
 	It would have been to one of ordinary skill in the art at the time the invention was made to set a second non-conductive portion do not face the first non-conductive portion when the second side member overlaps the first side member most narrowly or does not overlap the first side member, in the electronic device of O’Brien, in view of Kim et al., for the purpose of providing the best signals being transferred and/or received of the antenna in the electronic device, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claims 10 and 17, O’Brien, in view of Kim et al., disclose a third side member (a top and/or a bottom side member of the housing 110, figures 1-3) surrounding another portion of the space at another side of the first side member and configured to be movable 
Regarding claims 11 and 18, O’Brien, in view of Kim et al., disclose wherein an exposed width of the flexible display (104, figure 2) is adjusted based on a movement of the second side member (figure 2) or a movement of the third side member.
Regarding claim 16, O’brien discloses an electronic device (figures 1-5) comprising:
a housing (110, figure 1) comprising a first plate (at least one support plate 230, figure 2) facing a first direction, a second plate (220, figure 2) facing a second direction opposite the first direction, and a space (214, figure 2) defined between the first plate and the second plate;
a first side member (112, figure 2) surrounding a portion of the space;
a second side member (110, figure 2) surrounding another portion of the space at one side of the first side member and configured to be movable toward the one side of the first side member (a housing member 110 is slidable to cooperate with a housing member 112, figure 2);
a flexible display (104, figure 2) exposed through the first plate, an exposed width of the flexible display being adjusted based on a movement of the second side member (the flexible display 104 disposed between the first and second side members 110 & 112, figure 2); and
a wireless communication circuit (paragraph 0048, figure 5) electrically disposed within the electronic device,

O’Brien disclose the claimed invention except for the first side member comprises multiple conductive portions disposed on one surface thereof and at least one first non- conductive portion disposed between the multiple conductive portions; a wireless communication circuit electrically connected to at least one of the multiple conductive portions and configured to transmit or receive RF signals, and wherein the sliding cover surface comprises at least one second non-conductive portion disposed on a portion arranged in a straight line with the first non-conductive portion when viewed from above the one surface when the second side member overlaps the first side member most widely, and is not located adjacent to the first non-conductive portion when viewed from above the one surface when the second side member overlaps the first side member most narrowly or does not overlap the first side member.
Kim et al., disclose an electronic device (figures 1-13) comprising a first housing member (810, figures 8A-8C) and a second housing member (820, figures 8A-8C), wherein the first housing member (810, figures 8A-8C) comprises multiple conductive portions (multiple conductive portions are divided at least one non-conductive portion 811/812 and/or 813, figures 8A-8C) disposed on one surface thereof and at least one first non-conductive portion (812, 813 and 811, figures 8A-8C, paragraph 0179) disposed between the multiple conductive portions; a wireless communication circuit (a RF module 229, figure 2; paragraph 0092) electrically connected to at least one of the multiple 
	It would have been to one of ordinary skill in the art at the time the invention was made to set the first and second side members of O’Brien having a multiple conductive portions alternative with non-conductive portion, as suggested by Kim et al., for the purpose of providing extension antenna of the electronic device.
	It would have been to one of ordinary skill in the art at the time the invention was made to connect a RF module within the electronic device of O’Brien to at least one conductive portion being disposed on the first and second housing members of Kim et al., for the purpose of providing extension antenna onto the housing of the electronic device.
 	It would have been to one of ordinary skill in the art at the time the invention was made to set a second non-conductive portion do not face the first non-conductive portion when the second side member overlaps the first side member most narrowly or does not overlap the first side member, in the electronic device of O’Brien, in view of Kim et al., for the purpose of providing the best signals being transferred and/or received of the antenna In re Japikse, 86 USPQ 70.

Allowable Subject Matter
Claims 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  The claim 12 discloses the combination features of “wherein the second side member comprises a sliding cover surface facing the one surface of the first side member, and wherein the sliding cover surface comprises:  a second non-conductive portion disposed on a portion facing the first non-conductive portion when the second side member overlaps the first side member most widely, and a third non-conductive portion disposed on a portion facing the first non-conductive portion when the second side member overlaps the first side member most narrowly.”  These features, in conjunction with other features, as claimed in the claim 12, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 13-15 depend on the allowed claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2-9 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claim 2 discloses the combination features of “wherein the multiple conductive portions comprise a first conductive portion, a second conductive portion, and a third conductive portion, the first conductive portion is disposed between the second conductive portion and the third conductive portion, the at least one first non-conductive portion comprises a third non-conductive portion disposed between the first conductive portion and the second conductive portion and a fourth non-conductive portion disposed between the first conductive portion and the third conductive portion, and the third non-conductive portion overlaps the second non-conductive portion while the second side member overlaps the first side member most widely.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 3-5 depend on the allowed claim 2.
 	The claim 6 discloses the combination features of “a sliding substrate disposed inside the second side member to be movable toward the one side of the first side member and disposed to support a portion of the flexible display; a hinge shaft disposed in a length direction of the flexible display and configured to rotate based on a movement of the second side member; and an articulated hinge comprising multiple joints surrounding the hinge shaft, the articulated hinge being configured to adjust the exposed width of the flexible display by adjusting the length of a portion facing the first direction based on the rotation of the hinge shaft.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records. 

The claim 8 discloses the combination features of “wherein the sliding cover surface further comprises a fourth conductive portion located adjacent to the second non-conductive portion, and wherein the fourth conductive portion is connected to a ground of the printed circuit board via the hinge shaft.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claim 9 depends on the allowed claim 8.
 	The claim 19 discloses the combination features of “wherein the multiple conductive portions comprise a first conductive portion, a second conductive portion, and a third conductive portion, the first conductive portion is disposed between the second conductive portion and the third conductive portion, the at least one first non-conductive portion comprises a third non-conductive portion disposed between the first conductive portion and the second conductive portion and a fourth non-conductive portion disposed between the first conductive portion and the third conductive portion, and the third non-conductive portion is disposed in a straight line with the second non-conductive portion when viewed from above the one surface when the second side member overlaps the first side member most widely.”  These features, in conjunction with other features, as claimed in the claim 16, were neither found to be disclosed, nor suggested by the prior art of records.  Claim 20 depends on the allowed claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee [US 11,029,733] discloses display device;
Lee et al. [US 2018/0102072] disclose expandable display device;
Ko et al. [US 11,112,826] disclose electronic device of sliding device; and
Ko et al. [US 11,243,634] disclose flexible display and electronic device equipped with same. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 





/Hung S. Bui/
Primary Examiner, Art Unit 2841
02/10/2022